DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 06/30/2022 has been entered. 
Claims 1, 4-5,15-16,19,22-23,29-30 are amended.
Claims 1-30 are pending

Response to Arguments
Applicant arguments filled on 06/30/2022 have been fully considered , but are moot over the new ground of rejection(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4,6-10,19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang to (US20190045481) in view of Zhang to (US20200137602)
Regarding claims 1,19, 29,30 Sang teaches method of wireless communication performed by a base station (BS), comprising: determining, for a user equipment (UE) in an idle mode or an inactive mode, a reference signal configuration,( [0095] UEs that are in RRC idle (RRC_IDLE) mode during the DRX ON interval of the UEs monitor a physical downlink control channel (PDCCH) for a paging radio network temporary identifier (P-RNTI))  wherein the reference signal configuration is for a channel state information reference signal or a tracking reference signal;( [0113] Downlink (CRS) measurement. [0114] If the PO is for the UE by the network and the paging message is indeed sent in the UE's DRX ON interval, the UE performs physical broadcast channel (PBCH) or master information block (MIB), and PDCCH or system information block (SIB) decoding. [0115] If the PSS or SSS measurement meets the cell search criteria (during consecutive PSS or SSS measurements by the UE in between two POs, for example))  and transmitting, to the UE, a message including information identifying the reference signal configuration( [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages. The delivery channel is cell specific because both the assisting reference signal (the cell specific reference signal (CRS)) and the scrambling code are derived from the physical cell identity (PCI))

Sang does not explicitly teach reference signal resource for use by the UE, wherein the UE is in an idle mode or an inactive mode; and transmitting, to the UE, a message including information identifying the reference signal resource to enable the UE to utilize the channel state information reference signal resource  
However, Zhang teaches reference signal resource for use by the UE, wherein the UE is in an idle mode or an inactive mode;([0083] disclosesThe reference signal resources may include one or more types of reference signal resources. As one possibility, the reference signal resources may include channel state information reference signal (CSI-RS) resources. Such resources may be used by the wireless device to perform channel measurements for a communication channel between the wireless device and a cell provided by the cellular base station) and transmitting, to the UE, a message including information identifying the reference signal resource to enable the UE to utilize the channel state information reference signal resource([0083]discloses   the reference signal resources may include channel state information reference signal (CSI-RS) resources. Such resources may be used by the wireless device to perform channel measurements for a communication channel between the wireless device and a cell provided by the cellular base station. At least according to some embodiments, such resources may (e.g., at least initially) be provided using the same beam configuration as used by the wireless device while in RRC connected mode prior to transitioning to RRC inactive the reference signal resources may include resources configured for the wireless device to transmit sounding reference signals (SRS) in the RRC inactive mode)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sang to include reference signal resource for use by the UE, wherein the UE is in an idle mode or an inactive mode; and transmitting, to the UE, a message including information identifying the reference signal resource to enable the UE to utilize the channel state information reference signal resource  , as suggested by Zhang. This modification would benefit the system to efficiently utilize the network resource.  Regarding claims 2,20 the combination of Zhang  and Sang teaches The method of claim 1, wherein the message is a system information block or a master information block(Sang [0114] If the PO is for the UE by the network and the paging message is indeed sent in the UE's DRX ON interval, the UE performs physical broadcast channel (PBCH) or master information block (MIB), and PDCCH or system information block (SIB) decoding).Regarding claims 3,21 the combination of Zhang  and Sang teaches The method of claim 1, wherein the information identifying the reference signal configuration is included in a reserved bit field or a dedicated bit field of the message(Sang [0099] 1-bit paging information may be sent in the PDCCH upon a PF or PO for a group of possible UEs that hashes to the same PF or PO for DRX ON and page monitoring).Regarding claims 4,22 the combination of Zhang  and Sang teaches The method of claim 1, wherein the message is a physical downlink control channel message transmitted with a particular radio network temporary identifier (RNTI) value(Sang [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages).Regarding claims 6,23 the combination of Zhang  and Sang teaches The method of claim 4, wherein the particular RNTI value is a paging RNTI value(Sang [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages).Regarding claims 7,24 the combination of Zhang  and Sang teaches The method of claim 4, wherein the physical downlink control channel message includes an explicit indicator of the reference signal configuration or an indicator of a change to the reference signal configuration(Sang [0119] Discloses Support for the paging channel design for at least the RRC idle mode includes the paging message being scheduled by DCI and is carried in the NR-PDCCH and is transmitted in the associated NR-PDSCH. Information about paging that triggers UE beam reporting (if supported) is an item for future study. It is noted that the information about paging is in the DCI and that the information about paging is in a non-scheduled physical channel).Regarding claims 8,25 the combination of Zhang  and Sang teaches The method of claim 1, wherein the message is a paging message(Sang [0114] If the PO is for the UE by the network and the paging message is indeed sent in the UE's DRX ON interval).Regarding claims 9,26 the combination of Zhang  and Sang teaches The method of claim 8, wherein the paging message is a physical downlink shared channel message scheduled by a physical downlink control channel message(Sang [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages).Regarding claims 10,27 the combination of Zhang  and Sang teaches The method of claim 8, wherein the paging message is a dedicated message for conveying the reference signal configuration(Sang [0101] discloses A scheduling assignment conveyed on the PDCCH that is addressed to the P-RNTI (which is shared by all UEs) provides information about the paging messages).

Regarding claim 15, the combination of Zhang  and Sang teaches wherein a parameter of the reference signal configuration is associated with a set of values for the parameter, and the reference signal configuration indicates that the set of values for the parameter is limited to a subset of  the set of values (Sang [0101] discloses The delivery channel is cell specific because both the assisting reference signal (the cell specific reference signal (CRS)) and the scrambling code are derived from the physical cell identity (PCI))Regarding claim 16, the combination of Zhang  and Sang teaches The method of claim 1, wherein at least one value of the reference signal configuration is indicated implicitly based at least in part on a defined relationship with at least one other value(Sang [0101] discloses The delivery channel is cell specific because both the assisting reference signal (the cell specific reference signal (CRS)) and the scrambling code are derived from the physical cell identity (PCI)).Regarding claims 11,28, the combination of Zhang  and Sang teaches The method of claim 8, wherein the paging message includes other paging information in addition to the information identifying the reference signal configuration(Sang [0011] discloses  system information between the first and the third device, e.g., for synchronization in any dimension (for example, time, frequency, code or RACH preamble, beam, or space), random access (dedicated RACH or common RACH), connection setup (identification, security information, dedicated bearer for data or control), page or page response messages or their contents, AU or location update messages, or scheduled paging opportunities (e.g., DRX pattern, PF, PO, time slots, implicit or explicit SSB indices)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang to (US20190045481) in view of Zhang further in view of Siomina to ( US20110105144) 
Regarding claim 5 , Sang and Zhang does not explicitly teach message explicitly identifies the reference signal configuration based at least in part on the
information identifying the reference signal configuration including less than a threshold quantity of bits

However, Siomina teaches message explicitly identifies the reference signal configuration based at least in part on the information identifying the reference signal configuration including less than a threshold quantity of bits([0143] discloses Enhanced assistance information format is provided with low overhead--a small number of bits is necessary)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sang and Zhang to include message explicitly identifies the reference signal configuration based at least in part on the information identifying the reference signal configuration including less than a threshold quantity of bits, as suggested by Siomina. This modification would benefit the system to reduced overhead.  
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang to (US20190045481) in view of Zhang further in view of Abedini to (US20180063835)Regarding claim 12, Sang and Zhang does not explicitly teach wherein the message is a radio resource control message
However, Abedini teaches wherein the message is a radio resource control message([0055] discloses  eNB 310 in communication with a UE 350 in an access network…  provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs))

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sang and Zhang to include wherein the message is a radio resource control message, as suggested by Abedini. This modification would benefit the system to reliably convey configuration information.  Regarding claim 13, the combination of  Sang and Zhang and Abedini teaches wherein the radio resource control message is a release message to trigger the UE to perform a radio resource control release or suspension procedure(Abedini [0055] discloses  provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs), RRC connection control (e.g., RRC connection paging, RRC connection establishment, RRC connection modification, and RRC connection release))Regarding claim 14, Sang and Zhang teaches wherein the radio resource control message is a tracking area update or radio access network based notification area update message, ([0011] discloses location update messages,) and wherein transmitting the message comprises: transmitting the message when the UE is in a connected mode([0156] discloses establish a RRC connection (events 627, 629, 631, and 633) or paging UE 605 and paged TRP 607 may exchange messaging to synchronize based on the UE context and states and paging UE 605 sends the uplink data).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang to (US20190045481) in view of Zhang further in view of Wu to (US20200313818)Regarding claim 17, Sang and Zhang does not explicitly teach wherein the information identifying the reference signal configuration is an indicator of a selection of the reference signal configuration from a defined set of available reference signal configurations
However, Wu teaches wherein the information identifying the reference signal configuration is an indicator of a selection of the reference signal configuration from a defined set of available reference signal configurations ([0083] discloses an indication of the demodulation reference signal configuration used by first receiver to measure and generate a feedback to a first transmitter, wherein the indication comprises a density value and a comb offset)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sang and Zhang to include wherein the information identifying the reference signal configuration is an indicator of a selection of the reference signal configuration from a defined set of available reference signal configurations, as suggested by Wu. This modification would benefit the system as a design choice.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang to (US20190045481) in view of Zhang and further in view of Wong to (US20160050053)Regarding claim 18, Sang and Zhang does not explicitly teach wherein the information identifying the reference signal configuration explicitly identifies a first subset of parameters of the reference signal configuration, to enable blind decoding in connection with a second subset of parameters of the reference signal configuration that are not explicitly identified in the information identifying the reference signal configuration
However, Wong teaches wherein the information identifying the reference signal configuration explicitly identifies a first subset of parameters of the reference signal configuration, ([0004] discloses The interfering cell reference signals that are signaled to the user equipment by its serving cell are a subset of the parameters used in network-assisted interference cancellation and suppression (NAICS)) to enable blind decoding in connection with a second subset of parameters of the reference signal configuration that are not explicitly identified in the information identifying the reference signal configuration ([0042] discloses virtual cell identifier is associated with non-virtual reference signals for a plurality of cells and the user equipment may blind decode the cells or choose one of the cells (at block 440) to identify the non-virtual reference signals. The user equipment may then decode or demodulate (at block 430) the interfering signals based on the virtual and non-virtual reference signals)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sang and Zhang to include wherein the information identifying the reference signal configuration explicitly identifies a first subset of parameters of the reference signal configuration, to enable blind decoding in connection with a second subset of parameters of the reference signal configuration that are not explicitly identified in the information identifying the reference signal configuration, as suggested by Wong. This modification would benefit the system to reduce network resource waste.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461